UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934: For the quarterly period ended September 30, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934: For the transition period from to Commission File Number: 333-165917 On Time Filings, Inc. (Exact name ofregistrant as specified in its charter) Nevada 27-0579647 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1405 Clay Street, #B, Newport Beach, California 92663 (Address of principal executive offices) (Zip Code) (949) 610-3686 (Registrants’s telephone number, including area code) Indicate by check mark whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yes oNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). oYesoNo Indicate by check mark whether the registrant is a large accelerated file, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). o Yes x No As of October 28, 2010, there were 5,506,474 shares of the issuer's $.001 par value common stock issued and outstanding. 1 PART I - FINANCIAL INFORMATION Item 1.Financial Statements TABLE OF CONTENTS Balance Sheets 3 Statements of Operations 4 Statement of Changes in Stockholders’ Equity 5 Statements of Cash Flows 6 Notes to Financial Statements 7 2 ON TIME FILINGS, INC. BALANCE SHEETS ASSETS September 30, 2010 (Unaudited) December 31, Current assets Cash $ $ Accounts receivable Prepaid expenses - Total current assets Property and equipment, net of $191 and $61 accumulated depreciation, respectively Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities Accounts payable and accrued expenses $ $ Income taxes payable Total current liabilities Stockholders’ equity Preferred stock, $0.001 par value per share, 5,000,000 shares authorized, -0- shares issued and outstanding - - Common stock, $0.001 par value; 50,000,000 shares authorized, 5,370,500 and 5,330,000 shares issued and outstanding, respectively 5,370 5,330 Additional paid-in capital Retained earnings Total stockholders’ equity Total liabilities and stockholders’ equity $ $ Seeaccompanying notes to financial statements. 3 ON TIME FILINGS, INC. STATEMENTS OF OPERATIONS (UNAUDITED) Three Months Ended September 30, Nine Months Ended September 30, For the Period from Inception (July 10, 2009) through September 30, For the Period from Inception (July 10, 2009) through September 30, Net revenue $ Cost of revenues Gross profit Operating expenses Legal and professional General and Administrative Total operating expenses Income (loss) before income taxes ) Provision for income taxes - Net income (loss) $ $ $ ) $ Net income (loss) per common share – basic and diluted $ Weighted average of commonshares – basic and diluted See accompanying notes to financial statements 4 ON TIME FILINGS, INC. STATEMENT OF CHANGES IN STOCKHOLDERS’ EQUITY FOR THE PERIOD FROM INCEPTION (JULY 10, 2009) THROUGH SEPTEMBER 30, 2010 (UNAUDITED) Common Stock Number of Shares Amount Additional Paid-In Capital Retained Earnings Total Stockholders’ Equity Balance, July 20, 2009 - $
